Citation Nr: 0525865	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  96-46 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) for the cause of the veteran's death under 38 U.S.C.A. 
§ 1151 (West 2002).

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the metatarsalphalangeal joint of the right 
great toe, for accrued benefits purposes.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left foot tarsal, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1959.  He died in October 1995, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in June and September of 1996.

In a November 1998 decision, the Board denied the appellant's 
claims for DIC under 38 U.S.C.A. § 1151 and for service 
connection for the cause of the veteran's death and assigned 
separate 10 percent evaluations, for accrued benefits 
purposes, for the veteran's right great toe and left tarsal 
disorders.  She appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court), and, in July 
2001, the Court remanded the case back to the Board in view 
of the Veterans Claims Assistance Act of 2000.  The Board 
remanded this case to the RO in October 2003, and, in August 
2004, the Board denied the appellant's claims.  The appellant 
appealed this denial to the Court, and, in February 2005, the 
Court granted a further joint motion for remand of the 
Secretary of Veterans Affairs (Secretary) and the appellant.  

The February 2005 joint motion specified that appellant 
should be allowed a further period for response to a recent 
Supplemental Statement of the Case, as the August 2004 Board 
decision was issued immediately after a 60 day period was 
granted in the same month.  Accordingly, in May 2005, the 
Board granted a 90 day period of time for response.  In 
August 2005, the appellant's representative notified the 
Board that she was ready for a decision.  As such, the Board 
will proceed with the appellant's claims.

In the August 2004 decision, the Board also remanded the 
claim of entitlement to service connection for the cause of 
the veteran's death to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The requested action is 
still pending, and that claim will therefore not be addressed 
in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claims has been obtained by the RO, and the 
RO has notified her of the type of evidence needed to 
substantiate her claims.

2.  The veteran's death certificate lists cardiac arrhythmia 
as the immediate cause of death, with pneumonia, metastatic 
cancer, and status post cerebrovascular attack listed as 
underlying causes.

3.  None of the disorders leading to death were hastened on 
account of any incident of VA treatment.

4.  During the period prior to the veteran's death, his 
arthritis of the metatarsalphalangeal joint of the right 
great toe was productive of pain and symptomatology that was 
not more than moderate in degree.

5.  During the period prior to the veteran's death, his 
degenerative arthritis of the left foot tarsal was productive 
of pain and symptomatology that was not more than moderate in 
degree.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.358 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arthritis of the metatarsalphalangeal joint 
of the right great toe, for accrued benefits purposes, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.159, 3.1000, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5110 (2004).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative arthritis of the left foot 
tarsal, for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.159, 3.1000, 4.1, 4.7, 4.71a, Diagnostic Codes 
5003, 5110 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has made sufficient efforts to obtain 
records of all treatment reported by the appellant and has 
forwarded the claims file to a VA doctor for a medical 
opinion as to the DIC claim.  As noted above, all actions 
indicated in the February 2005 joint remand have been 
accomplished as well.  

Also, the Board is satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate her 
claims has been met.  The RO informed her of the need for 
such evidence in a July 2002 letter and also notified her 
that, once signed release forms were provided, VA would make 
efforts to obtain such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board is aware that the appealed rating actions preceded 
the noted July 2002 letter.  Subsequent to that notice, 
however, the RO readjudicated the appellant's claims in a 
January 2004 Supplemental Statement of the Case, which 
included the provisions of 38 U.S.C.A. § 5103A, which lays 
out the relative duties of VA and the claimant in obtaining 
evidence.  Moreover, in a February 2005 letter, the appellant 
was notified of her right to submit additional argument 
and/or evidence.  Consequently, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Therefore, the Board finds that any defect with 
respect to the VCAA notice requirement in this case 
constituted harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).

Finally, the Board observes that the appellant has submitted 
no additional medical evidence since the issuance of the 
August 2004 Board decision.  The only additional evidence 
added to the claims file consists of letters from her 
representative containing argument as to the case at hand, as 
well as photocopies of other documents already of record.

II.  Entitlement to DIC under 38 U.S.C.A. § 1151

In cases where a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination furnished by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  38 
U.S.C.A. § 1151 has been amended during the pendency of this 
appeal, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  In the present case, however, the appellant's 
application was received prior to October 1, 1997.  
Accordingly, a showing of fault or negligence is not 
required.  See generally Brown v. Gardner, 513 U.S. 115 
(1994).

The veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury in determining that 
additional disability exists.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Moreover, several conditions govern the determination of 
whether any additional disability resulted from VA 
hospitalization or treatment.  First, it is necessary to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

Here, the veteran died in October 1995.  His death 
certificate lists cardiac arrhythmia as the immediate cause 
of death, with pneumonia, metastatic cancer, and status post 
cerebrovascular attack listed as underlying causes.  The 
appellant has contended that VA should have diagnosed the 
veteran's cancer before it became inoperable and that CT 
scans or other diagnostic examinations were warranted.  She 
has argued that VA erred in assuming that the veteran's 
physical deterioration was attributable to his previous 
strokes.

The Board has reviewed the claims file and notes that the 
veteran was treated at VA facilities at numerous intervals 
during his lifetime.  His last VA hospital admission prior to 
his death was in March 1995, when he was seen for a period of 
respite care.  At that time, the veteran had no specific 
complaints other than a "head cold," and he was treated for 
mild pharyngitis.  Upon treatment, he was alert, cooperative, 
and had no vision or hearing problems.  Subsequently, the 
veteran was seen for VA physical and occupational therapy in 
April and May 1995. There is, however, no evidence that any 
other VA treatment was sought.

In early June 1995, the veteran was admitted to Riverside 
Methodist Hospital after experiencing intermittent vision 
impairment and falling at home.  A private CT scan was 
conducted in June 1995 and was interpreted to disclose 
residuals of a cerebrovascular attack.  The veteran was 
discharged to a private nursing home and was seen for a VA 
psychiatric evaluation in late June 1995.

The veteran was again admitted for a private hospitalization 
in July 1995 and was subsequently discharged from the private 
hospitalization to the private nursing home in early August 
1995.  In mid-August, the veteran was treated for private 
emergency treatment after several episodes of vomiting, and a 
CT scan disclosed a possible mass in his head.  Upon 
admission and a further examination, a brain mass was 
identified.  After further examination, including a 
pathologic diagnosis, the type of carcinoma was identified in 
late August 1995.

Subsequently, the veteran died during a hospitalization at 
St. Ann's Hospital in Westerville, Ohio in October 1995.  The 
report of this hospitalization is devoid of notations as to 
the quality of the veteran's prior VA treatment.

The Board also notes that the appellant has submitted a 
January 1998 medical statement from James D. Pritchard, M.D., 
who first examined the veteran in August 1995.  Dr. Pritchard 
indicated that the August 1995 CT scan showed extensive tumor 
involvement, including in the liver, lymph nodes, and lung, 
as well as in the brain, and was therefore "advanced at the 
time of diagnosis."  Dr. Pritchard noted that it was unclear 
as to how long the tumor could have been detected, but that 
an onset roughly four to eight months prior to the August 
1995 diagnosis would be reasonable.

In July 2003, the veteran's claims file was reviewed by a 
pair of Veterans Health Administration (VHA) doctors.  These 
doctors summarized the relevant treatment records of the 
veteran leading up to his death.  As the veteran had not 
reported any symptoms during VA treatment to suggest a 
disorder other than multiple strokes, VA did not fail to 
properly diagnose his small cell carcinoma because "further 
investigative studies were not clinically indicated."  The 
doctors noted that it was impossible to say whether the 
veteran could have been cured if his disease had been 
detected earlier, but death from extensive small cell 
carcinoma with brain involvement "usually, but not always," 
results in death within 10 months.  

In view of this July 2003 opinion, the Board finds no 
evidence of record suggesting that VA treatment, specifically 
the lack of a diagnosis of the veteran's small cell 
carcinoma, had the effect of hastening his death.  Dr. 
Pritchard's January 1998 opinion reflects that the veteran's 
tumor had its onset roughly four to eight months prior to the 
August 1995 diagnosis and could conceivably have been 
detected during that time frame, but he did not specifically 
assert that VA's non-diagnosis of this tumor was a causal 
factor leading to the veteran's death.

Rather, the only evidence of record directly supporting the 
appellant's claim is her own lay opinion, noted above.  
However, the appellant has not been shown to possess the 
requisite medical training or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, her lay opinion does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this case, the Board is empathetic with the appellant in 
view of the death of the veteran.  Nevertheless, the 
preponderance of the evidence is against her claim of 
entitlement to DIC under 38 U.S.C.A. § 1151, and this claim 
must therefore be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

III.  Accrued benefits

Under VA laws and regulations, a veteran's surviving spouse 
may receive accrued benefits consisting of up to two years of 
due but unpaid benefits to which the veteran was entitled 
based on evidence in the file at date of death. 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).  In this case, the appellant has 
alleged that at the time of his death, the veteran was 
entitled to increased evaluations for his service-connected 
foot disabilities.  Thus, the merits of her claim must be 
decided on the basis of the facts in light of the laws and 
regulations pertaining to increased evaluations for those 
disabilities, as set out below.

In view of the derivative nature of such benefits, a survivor 
may claim accrued benefits only where the veteran had a claim 
for such benefits pending at the time of death.  See Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  In this case, the 
veteran initiated an appeal for increased evaluations for his 
service-connected disabilities in July 1990.  A RO hearing on 
the issues was conducted in May 1992, and a hearing officer's 
decision was issued in March 1993.  Subsequently, the claim 
was certified to the Board.  However, no final Board decision 
on the merits was issued by the Board prior to the veteran's 
death.  Instead, the Board dismissed this case in view of his 
death.  The Board finds that the claims for increased 
evaluations were open at the time of the veteran's death. The 
appellant filed an application for benefits as the veteran's 
surviving spouse in May 1996, within one year after his death 
in October 1995, and that claim included a timely claim for 
accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In this case, the Board is aware that the veteran was not 
provided with a VA examination addressing these disabilities 
between July 1990 (the effective date for the 10 percent 
evaluations) and his death in October 1995.  Accordingly, the 
Board has considered the prior medical evidence of record.

In a rating decision issued in March 1985, service connection 
was granted for residuals of an injury to the right great 
toe, with osteoarthritis of the metatarsal phalangeal joint 
of the right great toe; and for residuals of a left foot 
injury, with mild degenerative arthritis of the tarsal area 
of the left foot.  Zero percent evaluations were assigned for 
those disabilities.  In a November 1989 decision, the Board 
denied entitlement to a compensable evaluation for either a 
right great toe disability or a left foot disability.  
However, the Board assigned a 10 percent evaluation under 38 
C.F.R. § 3.324 based on multiple noncompensable service-
connected disabilities.

During a VA examination conducted in July 1987, the veteran 
ambulated slowly and walked with a left-sided limp.  He was 
unable to walk on his heels or toes because of knee and 
tarsal pain.  Range of motion testing of the right great toe 
revealed metatarsalphalangeal extension to zero degrees, 
metatarsalphalangeal flexion to 15 degrees, interphalangeal 
extension to zero degrees, and interphalangeal flexion to 10 
degrees.  Degenerative changes, narrowing of first 
metatarsophalangeal joints, and osteophyte formation were 
present in both feet on a radiological examination.

A VA hospitalization report from March 1992 reflects that the 
veteran had been unable to stand, walk, or carry his own 
weight beginning in late January 1992.  He had developed 
right-sided weakness, as well as having residual left-sided 
weakness following a cerebrovascular attack.  The summary 
reflects that he underwent physical therapy for general 
conditioning, strengthening, and therapy of the left leg and 
foot.

During an RO hearing conducted in May 1992, the veteran 
testified that his right great toe disability was manifested 
by severe and constant swelling and by constant pain because 
the toenail would jam against his shoes.  He stated that he 
was unable to bend the right great toe joint.  Additionally, 
he noted that his left foot turned outward and that he used a 
wedge on the outside of the left foot to turn it back in. He 
further indicated that the left foot would swell up, with 
pain radiating up the leg. 

In October 1992, a private radiological examination revealed 
degenerative changes of the metatarsophalangeal joints of the 
right great toe and degenerative changes at the 
tarsometatarsal junction of the second through fifth digits.  
A private October 1992 treatment note reflects that there was 
significant evidence of degenerative changes in his foot.  
Spenco inserts were recommended.  Private clinical records 
from December 1992 reflect that the veteran reported that a 
lateral heel and sole wedge in his left shoe had "helped."  
The treating physician noted that he was prescribing a new 
heel and sole wedge because a static brace might assist the 
veteran to walk better "as he is dysfunctional in his 
tibialis anterior."

A March 1993 VA radiological examination of the feet revealed 
degenerative changes in the first metatarsal phalangeal 
joints and first interphalangeal joint bilaterally.  There 
were degenerative changes in the intertarsal joints as well 
as the tarsal and metatarsal joints.  Tibiotalar degeneration 
was also seen bilaterally.  A small joint effusion was 
present on the left.

The Board, in its November 1998 decision, assigned separate 
10 percent evaluations for right great toe arthritis and for 
residuals of a left tarsal injury.  Previously, only a single 
10 percent evaluation had been assigned under 38 C.F.R. 
§ 3.324.  In a January 1999 rating action, the RO effectuated 
these evaluations as of July 1990.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which provides 
the criteria for evaluation of traumatic arthritis (by 
reference to Diagnostic Code 5003), separate 10 percent 
evaluations have been assigned for the veteran's right great 
toe and left foot injury residuals. Under this section, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The Board has reviewed the evidence in this case and notes 
that the veteran had at least some limitation of motion of 
the right great toe and of the left tarsal area.  There is 
also radiological confirmation of the diagnosis and objective 
evidence of pathology to support complaints of pain.  The 
currently assigned 10 percent evaluations contemplate such 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.

Nevertheless, there exists no basis for higher evaluations 
for the veteran's disabilities.  As to the right great toe, 
there was no evidence of amputation, with removal of the 
metatarsal head (30 percent under Diagnostic Code 5171).  As 
to the left tarsal disorder, there was no evidence of 
ankylosis of the ankle or the tarsal joint (Diagnostic Codes 
5270 and 5272); marked limitation of motion of the ankle (20 
percent under Diagnostic Code 5271); malunion of os calcis or 
astragalus, with marked deformity (20 percent under 
Diagnostic Code 5273); astralectomy (20 percent under 
Diagnostic Code 5274); moderately severe malunion or nonunion 
of the tarsal or metatarsal bones (Diagnostic Code 5283); or 
a moderately severe foot injury (Diagnostic Code 5284).  

Moreover, there is no evidence that, at the time of the 
veteran's death, either his right great toe disorder or his 
left tarsal disorder markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations.  There is also no indication that these 
disorders necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, there is no 
basis for consideration of extra-schedular evaluations.  See 
38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board finds no basis for assigning a rating 
in excess of 10 percent for either a right great toe disorder 
or a left tarsal disorder.  Accordingly, the appellant's 
claim of entitlement to accrued benefits must be denied.  
Again, as the preponderance of the evidence is against the 
appellant's claim, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.


ORDER

The claim of entitlement to dependency and indemnity 
compensation (DIC) for the cause of the veteran's death under 
38 U.S.C.A. § 1151 (West 2002) is denied.

The claim of entitlement to an evaluation in excess of 10 
percent for arthritis of the metatarsalphalangeal joint of 
the right great toe, for accrued benefits purposes, is 
denied.

The claim of entitlement to an evaluation in excess of 10 
percent for degenerative arthritis of the left foot tarsal, 
for accrued benefits purposes, is denied.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


